Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-26-1995

American Cyanamid v Fermenta
Precedential or Non-Precedential:

Docket 94-5413




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"American Cyanamid v Fermenta" (1995). 1995 Decisions. Paper 74.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/74


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                           N0. 94-5413


                     AMERICAN CYANAMID COMPANY,
                             Appellant

                                v.

                 FERMENTA ANIMAL HEALTH COMPANY,
                      a Delaware corporation



         On Appeal From the United States District Court
                  For the District of New Jersey
               (D.C. Civil Action No. 93-cv-04936)


BEFORE: STAPLETON, HUTCHINSON and ROSENN, Circuit Judges

                             O R D E R



          IT IS ORDERED THAT:

          1.   The petition for panel rehearing is granted.

          2.   The panel's opinion is vacated.

          3.   A revised panel opinion will be filed following

circulation to the full court in accordance with IOP 9.4.

          4.   The application for rehearing in banc is dismissed

as moot, but without prejudice to the filing of a new application

for rehearing in banc in accordance with IOP 9.5.



                                 BY THE COURT,



                                /S/ Walter K. Stapleton
                        Circuit Judge
DATED: April 26, 1995